UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6805


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL EDUARDO PINEDA-ZELAYA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:09-cr-00100-D-5; 7:13-cv-00134-D)


Submitted:   November 20, 2014            Decided:   December 2, 2014


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Eduardo Pineda-Zelaya, Appellant Pro Se. Michael Gordon
James, Tobin Webb Lathan, Seth Morgan Wood, Ethan A. Ontjes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel       Eduardo     Pineda-Zelaya        seeks       to   appeal    the

district court’s order denying relief on his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a     certificate      of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Pineda-Zelaya        has       not       made   the     requisite     showing.

Accordingly,       we     deny     his       motion     for     a    certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3